Case 19-11000-elf        Doc 36       Filed 08/20/19 Entered 08/21/19 16:39:42           Desc Main
                                      Document Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


In re:   Robert A. Jackson                             Chapter 13




                                Debtor                 Bankruptcy No. 19-11OOOELF



                                              ORDER


         AND NOW, this
                               20th                 day of
                                                             August    , 2019, upon consideration of
the Motion to Sell Real Property filed by debtor, upon notice to all interested parties, upon the
filing, and any response thereto, and after a hearing before the Court and for good cause shown, it
is hereby


         ORDERED, that debtor is granted permission to sell his/her real property located at 38
East Spruce Street, Norristown, PA 19401 ("Property"), free and clear of all liens, for the sale
price of $329,000.00, pursuant to the terms of a certain real estate agreement of sale dated as of
July 18, 2019, to the buyer(s) thereunder, NRJ2K Investments, LLC ("Buyer"), who have been
represented to be purchasing the Property at arms-length.


         The proceeds of the sale, including any funds held as a deposit made by or on behalf of
the Buyer, shall be distributed in the following approximate manner:


         1.     Ordinary and reasonable settlement costs, including,
                but not limited to those related to notary services, deed
                preparation, disbursements, express shipping, surveys,
                municipal certifications, or any other such routine matters   $----




         2.     Liens paid at closing                                         $_    218,135.81_


         3.     Real estate taxes, sewer, trash and/or other such items       $----




         4.     Property repairs, if any                                      $____




         5.     Real estate commission, at no greater than 6%                 $_$13,160     __




         6.     Attorney's fees, if any                                       $____
Case 19-11000-elf         Doc 36      Filed 08/20/19 Entered 08/21/19 16:39:42                   Desc Main
                                      Document Page 2 of 2


       7.      Any small (less than $300) allowances agreed to be made
               to Buyer to settle any unforeseen dispute arising at
               settlement                                                                  $____




       8.      Transfer Tax                                                                $3,290.00  _




       9.      Other                                                                       $____




               TOTAL                                                                       $234,585.81


       After paying all liens in full and all costs of sale, the title clerk shall distribute   $23,675.00
to the Debtor on account of the Debtor's bankruptcy exemption, after which the title clerk shall
pay the balance of the sale proceeds    to William C. Miller, Chapter 13 (approximately

$70,739.19).

        The title clerk shall fax a completed Closing Disclosure or settlement sheet from the
closing directly to the trustee immediately upon the close of the settlement, and the trustee shall
promptly notify the title company of his approval or objections to the sums to be disbursed.

        Upon trustee approval, the title clerk shall fax a copy of the disbursement check to the
trustee, and shall immediately transmit the actual disbursement check to the trustee by overnight
couner.


        Pursuant to Fed. R. Bankr. P. 6004(h), this Order shall be effective and enforceable
immediately upon its entry.




                                      ______________________________________
                                       ERIC L. FRANK
                                       U.S. BANKRUPTCY JUDGE
